Matter of Giah A. (Israel A.) (2017 NY Slip Op 07247)





Matter of Giah A. (Israel A.)


2017 NY Slip Op 07247


Decided on October 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2016-10333
 (Docket Nos. N-7308-16, N-7309-16, N-7320-16, N-7321-16)

[*1]In the Matter of Giah A. (Anonymous). Suffolk County Department of Social Services, respondent; Israel A. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Antonio M. (Anonymous). Suffolk County Department of Social Services, respondent; Israel A. (Anonymous), appellant. (Proceeding No. 2)
In the Matter of Khristianna B. (Anonymous). Suffolk County Department of Social Services, respondent; Israel A. (Anonymous), appellant. (Proceeding No. 3)
In the Matter of Nicholas A. (Anonymous). Suffolk County Department of Social Services, respondent; Israel A. (Anonymous), appellant. (Proceeding No. 4)


Del Atwell, East Hampton, NY, for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Karin A. Bohrer of counsel), for respondent.
Regina G. Russell, Selden, NY, attorney for the children.

DECISION & ORDER
Appeal by the father from an order of fact-finding and disposition of the Family Court, Suffolk County (Richard Hoffmann, J.), dated August 26, 2016. The order of fact-finding and disposition, insofar as appealed from, after a fact-finding hearing, found that the father neglected the subject children.
ORDERED that the appeal from so much of the order of fact-finding and disposition as pertains to the child Antonio M. is dismissed as academic, without costs or disbursements; and it is further,
ORDERED that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
After a fact-finding hearing in these related child protective proceedings pursuant to Family Court Act article 10, the Family Court issued an order of fact-finding and disposition dated August 26, 2016, finding that the father neglected the four subject children by, inter alia, misusing drugs. The father appeals.
The appeal from so much of the order of fact-finding and disposition as pertains to the child Antonio M. must be dismissed as academic, in light of an order of the Family Court dated December 8, 2016, which vacated all orders entered with respect to the neglect proceeding regarding that child, because he is deceased (see Matter of Mia M. [Karen M.], 114 AD3d 793).
Contrary to the father's contention, the Family Court's finding of neglect as to the other three children is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[a][iii]). The evidence of the father's repeated misuse of prescription drugs adduced at the fact-finding hearing established a prima facie case of neglect, and therefore neither actual impairment of the children's physical, mental, or emotional condition, nor a specific risk of impairment, needed to be established (see Matter of Michael D. [Michael D.], 151 AD3d 851, 851; Matter of Audrey K. [Erik K.], 108 AD3d 717; Matter of Sadiq H. [Karl H.], 81 AD3d 647).
Accordingly, the Family Court properly found that the father neglected the three other children.
MASTRO, J.P., SGROI, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court